Citation Nr: 1047961	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neuropsychiatric 
disability, claimed as a sleep disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a prostate 
disability, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to July 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which declined to reopen the service connection claims for 
a low back disability, a neuropsychiatric disability, and a 
prostate disability.  

Service connection for a psychiatric disability was denied by the 
RO in an unappealed March 2000 on the basis that the Veteran had 
no current psychiatric disability.  Since that time, the Veteran 
has been diagnosed as having psychiatric disability.  The United 
States Court of Appeals for the Federal Circuit has held that 
claims that were based upon distinctly diagnosed diseases or 
injuries should be considered distinct claims for the purposes of 
38 U.S.C.A. § 7104(b) (West 2002).  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996); see also Boggs v. Peake, 520 F.3d. 1330, 
1336 (Fed. Cir. 2008).  Because the Veteran is currently 
diagnosed as having psychiatric disabilities, the Board finds 
that his current claim is a new one rather than an application to 
reopen the previous claim of service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The record includes numerous medical records, as well as 
statements provided by the Veteran, which are written in Spanish.  
Upon remand, these records should be sent for translation.

Since the claims file is being returned, it should be updated to 
include any recent pertinent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA medical 
records dated from November 2009 concerning 
treatment received by the appellant for low 
back disability, sleep disorder, and 
prostate disability, not already associated 
with the claims file.

2.  The RO should take appropriate steps to 
ensure that all Spanish language medical 
records and statements contained in the 
appellant's claims file are translated into 
English.  

3.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

